Citation Nr: 1747008	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1967 to May 1970. He served in the Republic of Vietnam and was in combat.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Cleveland, Ohio, Regional Office (RO). In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In January and December 2015, the Board remanded the appeal to the RO for additional action. In July 2017, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in rheumatology. In August 2017, the requested VHA opinion was incorporated into the record.

The issues of service connection for hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Right knee disorders including migratory polyarthritis, strain, and osteoarthritis originated during service.

2.  Left knee disorders including migratory polyarthritis, strain, and osteoarthritis originated during service.

3.  Right elbow disorders including migratory polyarthritis, strain, and osteoarthritis originated during service.

4.  Left elbow disorders including migratory polyarthritis, strain, and osteoarthritis originated during service.

5.  Tinnitus originated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disorders including migratory polyarthritis, strain, and osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for left knee disorders including migratory polyarthritis, strain, and osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for service connection for right elbow disorders including migratory polyarthritis, strain, and osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

4.  The criteria for service connection for left elbow disorders including migratory polyarthritis, strain, and osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

5.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, chronic diseases will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A.  Right and Left Knees and Right and Left Elbows

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2014).

The Veteran has been diagnosed with migratory polyarthritis, bilateral knee and elbow strains, and osteoarthritis of the bilateral knees and elbows.

The Veteran had complaints of bilateral knee and elbow pain in service which has continued since that time. He was repeatedly diagnosed with migratory polyarthritis in service, reported having to drop to his knees several times while in combat in Vietnam, and was in an automobile accident while stationed in Germany.

In the August 2017 VHA medical opinion, the physician stated that the Veteran's reports of falls during service may have contributed to knee degenerative changes and pain. She also stated that it is plausible that the Veteran's in-service elbow and knee complaints were early indications of his current disorders.

Given that the Veteran had complaints of bilateral elbow and knee complaints in service, that he was diagnosed repeatedly with migratory polyarthritis, that he reported injuries to his knees while in combat, and that he was in an automobile accident that resulted in injuries, the Board finds that it is more likely than not that the Veteran's current elbow and knee disorders originated during service. Therefore, service connection is warranted and the claim is granted.

B.  Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. The Veteran's records reflect that he served as a Light Weapons Infantryman. His service duties are consistent with acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

In a May 2007 statement, the Veteran reported constant ringing in his ears. In October 2008, the Veteran was afforded a VA examination. He reported that tinnitus began somewhere between 2000 and 2003. The examiner opined that "[d]ue to lack of evidence in the C-file and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the [V]eteran's complaints of hearing loss and tinnitus are not at least as likely as not related to his military service." However, at his August 2014 Board hearing, the Veteran reported experiencing tinnitus in service in Vietnam. Although additional development was conducted, the Board has concluded that no further inquiry would assist in this determination and the claim will be granted on the benefit-of-the-doubt doctrine.  

ORDER

Service connection for a right knee disorder to include migratory polyarthritis, strain, and osteoarthritis is granted.

Service connection for a left knee disorder to include migratory polyarthritis, strain, and osteoarthritis is granted.

Service connection for a right elbow disorder to include migratory polyarthritis, strain, and osteoarthritis is granted.

Service connection for a left elbow disorder to include migratory polyarthritis, strain, and osteoarthritis is granted.

Service connection for tinnitus is granted.


REMAND

Remand of the issue of service connection for hypertension is necessary to obtain an opinion as to whether this disorder was caused or aggravated by the Veteran's now-service-connected type II diabetes mellitus. Additionally, the July 2016 medical opinion as to whether the Veteran's hypertension was caused by the Veteran's presumed in-service exposure to herbicide agent is inadequate because the examiner based his negative opinion solely on the fact that hypertension is not a VA presumptive disorder. Therefore, a new opinion is required.

Remand of the issue of service connection for bilateral hearing loss is necessary as the October 2008, September 2015, February 2016, and April 2016 medical opinions are all inadequate.




The case is REMANDED for the following action:

1.  If necessary to respond to the inquiries below, schedule the Veteran for a VA hypertension examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's in-service exposure to herbicide agents caused his hypertension.

b.  whether the Veteran's hypertension was caused by his service-connected type II diabetes mellitus.

c.  whether the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus.

The examiner's attention is drawn to the following:

*The Veteran's August 1967 pre-induction examination report reflects that the Veteran had a blood pressure reading of 118/66. The Veteran indicated on an accompanying report of medical history that he had a history of rheumatic fever and pressure or pain in his chest, but no high blood pressure. An examiner annotated that the Veteran had rheumatic fever in 1961 with no known complications.

*In April 1969, the Veteran's blood pressure was 110/70. 

*Another treatment record from April 1969 contains a blood pressure reading of 132/78.

*Two service treatment records from April 1968 indicate that the Veteran was diagnosed with rheumatic fever at the age of 12. 

*In March 1970, another service examiner recorded the Veteran's history of experiencing rheumatic fever as a child with apparent cardiac involvement. It was noted that the Veteran had been asymptomatic since the acute illness.

*The May 1970 service separation examination report contains a blood pressure reading of 126/90.

*The Veteran served in Vietnam and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

*In August 2008, Dr. N.S. indicated that the Veteran had a diagnosis of hypertension. 

*In January 2017, the Veteran was granted service connection for type II diabetes mellitus.

2.  Obtain an opinion as to the nature and etiology of the Veteran's bilateral hearing loss from an audiologist other than those who have provided the October 2008, September 2015, February 2016, and April 2016 VA medical opinions. All indicated tests and studies should be accomplished and the findings reported in detail. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

THE OPINION MUST CONTAIN A COMPREHENSIVE EXPLANATION AS TO THE OPINION STATED AND THAT RATIONALE CANNOT SOLELY BE A REITERATION OF SCIENTIFIC LITERATURE-IT MUST BE SPECIFIC TO THIS VETERAN'S HISTORY-AND MUST NOT BE BASED ON A LACK OF IN-SERVICE HEARING LOSS.

The examiner should address the following:

a.  whether the Veteran's bilateral hearing loss was caused by his in-service noise exposure.

b.  whether the Veteran's bilateral hearing loss manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

* The Veteran's military occupational specialty was infantryman.

* The Veteran was exposed to mortar fire while serving in Vietnam.

* The service treatment records are negative for any diagnoses of hearing loss.

* The May 1970 service separation examination report contains whispered voice testing results of 15/15 bilaterally.

* At the Veteran's August 2014 Board hearing, he had hearing aids that had been issued by a VA medical center.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


